DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 08/30/2021, has been entered.
      Claims 1-12 have been canceled.

      Applicant’s amendment, filed 09/24/2021, has been entered.
      Claims 1-12 and 14 have been canceled.
      Claims 1-12 have canceled previously.

      Claims 13, 15 and 16 have been amended.

      Claims 17-23 have been added.
 
      Claims 13 and 15-23 are pending. 

3. No Information Disclosure Statement has been filed in this application.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

5.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness 
rejections set forth in this Office Action:
     (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

     This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

6. Claims 13 are 15-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lin et al. (US 2009/0191204) in view of Alvarez et al. (WO 2009/14063) Stubenrauch et al. (Drug Metabolism and Disposition 38:84-91, 2010), Mataraza et al. (US 2012/0183565), Labrijn et al. (US 2011/0086366), Osorio et al. (US 2010/0233157), Graus et al. (U.S. Patent No. 7,563,441),  and as evidenced of the record in PTAB in the Decision on Appeal No. 2020-000370, USSN 13/494,398 mailed 09/25/2020.

     Lin et al. teach Anti-PGSL-1 antibodies, including that aggressive T cells often lead to unwanted immune responses, which in turn cause various disorders, (e.g., autoimmune diseases, transplant rejections, allergic disease and T cell-derived cancers (paragraphs [0014]-[0015]; also see paragraph [0027] for examples of diseases / disorders (e.g., paragraph [0025] of the specification),
     including therapeutic compositions and dosages depending on a numbers of various modes of administrations, pharmaceutical compositions that contain pharmaceutical carriers and effective amounts of antibodies in ranges of 0.01-100.0 mg/kg, including the judgment of attending physician [paragraphs [0028]-[0032]),
     including anti-PSGL-1 antibodies including the 15A7 antibodies, including chimeric and humanized antibodies (see amino / nucleic sequences and vectors on pages to 1-4; paragraphs [0003]-[0014], [0017]-[0044]; see Examples on pages 6-35 of the specification).
     (see entire document, including Abstract, Related Applications, Background, Summary Detailed Description, Examples; Claims).  

      Lin et al differs from the claimed anti-PSGL-1 antibody modified with a IgG4 constant region, which contains s serine to prolines substitution at amino acid 228 of the heavy chain.  

    With respect to using antibodies, including anti-PSGL-1 antibodies as medicament or compositions for the treatment of a pathological conditions (e.g., see paragraphs [0119]-[0120], 
     wherein dosages are prescribed by the physician according to the particular condition and the particular individual to be treated, where dosages and frequency are adapted and adjusted to the parameters determined by physician via multiples administration routes, and dosing can be administered in efficacious including 1 ug/kg to 10 ug/kg, 10 ug/kg to 100 ug/k, 100 ug/kg to 1 mg/kg, 1 mg/kg to 10 mg/kg, 10 mg/kg to 50 mg/kg and 10 mg/k to 100/kg body; 
       Alvarez et al. WO 2009/140623 teach Anti-PSGL-1 Antibodies and Methods of Identification and Use (see entire document, including Abstract, Background, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention),
     including dosing of pharmaceutical composition of antibodies, wherein dosages are prescribed by the physician according to the particular condition and the particular individual to be treated, where dosages and frequency are adapted and adjusted to the parameters determined by physician via multiples administration routes, and dosing can be administered in efficacious including paragraphs [0118]-[0124], particularly paragraphs [0122]-[0123]).

     Doses and dosage regimens are result effective variables. 


     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the doses dosage to treat inflammatory disorders with the instant anti-PSGL-1 antibodies given the nature of this chronic disease. 

    With respect to human therapeutic antibodies having the human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors for the treatment of various diseases;
     the following is noted.

     Stubenrauch et al. teach the Impact of Molecular Processing in the Hinge Region of Therapeutic IgG4 Antibodies on Disposition Profiles in Cynomologous Monkeys, and concluded that the results indicated that IgG4 swapping in vivo was markedly attenuated by S228P mutation in efforts to stabilize therapeutic IgG4 antibodies with a reduced or eliminated of in vivo Fab arm exchange (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion).

    Mataraza et al. teach that IgG4 antibodies poorly bind to complement C1q and do not activate complement and bind weakly to Fcγ receptors and employ the S228P mutations to stabilize a therapeutic IgG4 antibody (see entire document, particularly paragraph [0396]).

    Labrihn et al. teach that the ability of IgG4 antibodies to undergo Fab arm exchange has been accredited to the instable core-hinge sequence with sequence determinants in the IgG4 CH3 domain and that replacement of the core-hinge region reside Ser228 by Pro (S228P) results in partial stabilization of an IgG4 molecule in vitro and in vivo (see entire document, particularly paragraphs [0003] and [0128]).
     Osorio et al. teach the known instability of inter-heavy chain disulphide bonds of IgG4 leading to IgG4 half molecules, and the mutation S228P was shown to stabilize the IgG4 antibodies in order to circumvent this unwanted property from a drug development and manufacturing point of view (see entire document, particularly paragraph [0161]).

     Graus et al. teach the human heavy chain constant regions of IgG1, IgG2 and IgG4, including the known modification of human therapeutic antibodies having the human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228 (e.g., see column 6, paragraphs 3-4; column 10, paragraph 4; column 11, paragraph 2; column 12, paragraph 4; column 13, paragraph 2; column 14, paragraph 7; column 15, paragraph 2; column 24, paragraph 4 - column 27, paragraph 1 and Examples) in order to provide for therapeutic antibodies not to bind complement factor C1q and Fcγ receptors when desired (see entire document, Summary of the Invention, Preferred Embodiments of the Invention, Examples)
     Given the availability of the anti-PSGL-1 antibody 15A7 taught by Lin et al., including its reliance upon inducing cell death as its mode action in modulating T cell mediated immune responses and the teachings to decrease undesirable binding to complement or Fcγ receptors as well as to reduce in vivo Fab arm exchange and stabilize therapeutic IgG4 antibodies,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-PSGL-1 antibodies, including the 15A7 antibody, with the known modification of human therapeutic antibodies having the human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors for the treatment of various diseases, as taught by Lin et al. at the time the invention was made

     Given the facts are the same or nearly the same in the instant application as the facts in the in previous Appeal and Decision in priority USSN 13/494,398 with respect to the claimed anti-PSGL-1 antibody and pharmaceutical composition as follows:
     previously decided points of law should be followed unless overruled and 
     the application of the law to the particular facts should be consistent from case to case. 

Instant claim 13. A method for treating an inflammatory disorder, the method comprising administering to a human subject in need thereof a pharmaceutical composition comprising: (i) a monoclonal antibody which immunospecifically binds to human PSGL-1 comprising: (a) a light chain comprising a variable light ("VL") chain region comprising the amino acid sequence of SEQ ID NO: 3; (b) a heavy chain comprising variable heavy ("VH") chain region comprising the amino acid sequence of SEQ ID NO: 4; and (c) a human IgG4 constant region which contains a Serine to Proline substitution at amino acid 228 of the heavy chain numbered according to the EU index; and (ii) a pharmaceutically acceptable carrier, wherein, the pharmaceutical composition comprises less than 1% half antibody molecules, and wherein upon administration to the subject, the pharmaceutical composition inhibits T-cell mediated inflammation in the subject.

    While the instant application is drawn to methods and USSN 13/494,398 was drawn to anti-PSBL-1 antibodies,
    the instant claims are drawn to the same antibodies and the same issues concerning the structural and functional properties where the anti-PSGL-1 comprises a human IgG4 constant region which contains a Serine to Proline substitution at amino acid 228 of the heavy chain numbered according to the EU index; and (ii) a pharmaceutically acceptable carrier, wherein, the pharmaceutical composition comprises less than 1% half antibody molecules, and wherein upon administration to the subject, the pharmaceutical composition inhibits T-cell mediated inflammation in the subject.

     The law of the case stands for the principle that issues once decided in a case should not be re-determined.

     The law of the case doctrine is limited to issues that were actually decided, either explicitly or by necessary implications, in the earlier litigations.
     See Alpha/Omega Ins. Servs. Inc. v. Prudential Ins. Co. of Am. 272 F.3d 176, 179 (5th Cir. 2001) cited by Toro Co. v. White Consolidated Industries Inc., 72 USPQ2d 1449, 1456 (CAFC 2004).
     As described in Burke Inc. v. Bruno Independent Living Aids Inc., 51 USPQ2d 1295, 1297  (CAFC 1999);
     Rule 47.6(b) state: Opinions and orders which are designated as not citable as precedent … shall not be employed or cited as precedent.  This rule does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on the a decision of the court rendered in a nonprecedential opinion or order.
     Rule 47.6(b) does not unconditionally prohibit citation of nonprecedential opinions but instead permits citation of such opinions for limited purposes.  

     In this case, the interest of consistency would be ill-served by interpreting Rule 47.6(b) to preclude consideration of affirming the obviousness rejection as a matter of law by the PTAB.
     Because the present case concerns essentially the identical issue of law based on the same prior art / factual basis decided by the PTAB in the Decision on Appeal Appeal No. 2020-000370, USSN 13/494,398 mailed 09/25/2020;
     the exception to the non-citation rule should be applied.

      The PTAB Decision in the priority USSN 13/494,398 found that in summary, a preponderance of the evidence of obviousness with respect to claims 7.
       The rejection of claim 7 is AFFIRMED.
        Claims 8, 10-12 and 22 were not argued separately and therefore fall with claim 7.37 CFR 41.37(c)(1)(iv). 

     With respect to the recitation of “and where upon administration to a subject, the pharmaceutical composition inhibits T cell mediated inflammation in the subject”,
     a recitation of the intended use of the claimed must result in a structural difference between the claimed invention and the prior art in order to patentably distinguishable claimed invention from the prior art.  
     If the prior art structure is capable of performing the intended use, then it meets the claim.
     MPEP 7.37

     Note that the primary reference USSN 2009/0191204 is drawn anti-PSGL-1 antibodies, including the 15A7 antibody (which is the base antibody of the priority USSN 13/494,398 and the instant claimed invention), that can modulate T cell mediated immune responses, including inducing death of an activated T cell, excessive T cell –mediated immune response as well as in the treatment of an inflammatory disease, autoimmune disease, allergic disease and transplant rejection, for example (see entire document, including Background, Summary, Detailed Description).

     The clear teachings of the prior art to apply the S228P mutation to address / target and then solve problems for therapeutic IgG4 antibodies of interest by applying the prior art recognition of the S228P mutation as a result-effective variable for problems associated with therapeutic IgG4 antibodies of interest, and to apply the KSR rationales for obviousness of the claimed invention at the time the invention was made.


    Products of identical chemical composition cannot have mutually exclusive properties. A
chemical composition and its properties are inseparable. Therefore, if the prior art teaches the
identical chemical structure, the properties applicant discloses and/or claims are necessarily
present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. 
    See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

      Here, the prior art discloses a material, namely anti-PSGL-1 antibodies containing the same construct / structure / sequence / properties in the claimed invention.
     The claimed sequences necessarily contain the amino acids in the claims.
      See In re Crish, 73 USPQ2d 1364 (Fed. Cir. 2004).
      See MPEP 2112.

     It is noted that under KSR, the rationale to support a conclusion that the claims would have been obvious is   that all the claimed elements (e.g., anti-PSGL-1 antibodies, including the 15A7 antibody and stabilizing therapeutic antibodies via the S228P mutation) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;     
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art;
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and that it would have been obvious to try taking advantages of stabilizing therapeutic antibodies, including IgG4 antibodies, with the S228P mutation for the treatment of a variety of autoimmune / inflammatory conditions with a reasonable expectation of success at the time the invention was made. 

     Given that the prior art goal was to provide antagonistic anti-PSGL-1 antibodies, including the 15A7 antibody, to treat a variety of inflammatory and autoimmune conditions and to reduce in vivo Fab arm exchange and to stabilize therapeutic IgG4 antibodies with the S228P mutation, incorporating human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors as well as to reduce in vivo Fab arm exchange and stabilize therapeutic IgG4 antibodies into the 15A7 anti-PSGL-1 antibody would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such therapeutic anti-PSGL-1 antibodies that rely upon inducing cell death of activated T cells to treat various inflammatory disorders at the time the invention was made.     

     The claims have been drawn to a 15A7H anti-PSGL-1 antibody having a serine to proline substitution at position 228 of the heavy chain numbered according to the EU index, “wherein the pharmaceutical composition comprises less than 1% half antibody molecules”.
     A prima facie case of obviousness does not require the motivation to combine reference to match the inventor’s motivation as long as another plausible motivation is available.

     Here, the motivation by the prior art to the applicability and advantages incorporating human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors as well as to reduce in vivo Fab arm exchange and stabilize therapeutic IgG4 antibodies in therapeutic antibodies and the teachings as a whole as it applies to such a substitution of the 15A7 anti-PSGL-1 antibody is essentially the same as applicant.

     Here, the combination of the prior art teachings led to same antibody structure claimed.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitation of “less than 1% half antibody molecules” necessarily flows from the teachings of the applied prior art in generating the same claimed 15A7 anti-PSGL-1 antibody with the same P228S substitution such that the claimed and prior art products are identical or substantially identical in structure or composition. 

     With references having been combined, the intrinsic attribute or characteristic of the combination must necessarily be present in the obvious invention.

     The claimed limitations “wherein the pharmaceutical composition comprises less than 1% half antibody molecules” and “wherein upon administration to a subject, the pharmaceutical composition inhibits T cell mediated inflammation in the subject are the natural result of the combination of the prior art elements generating the same claimed 15A7 anti-PSGL-1 antibody with the same S228P substitution. 
 
     The obvious rejection, including the PTAB Decision establishes a strong case of obviousness.

     Incorporating human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors as well as to reduce in vivo Fab arm exchange and stabilize therapeutic IgG4 antibodies into the 15A7 anti-PSGL-1 antibody would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such therapeutic anti-PSGL-1 antibodies that rely upon inducing cell death of activated T cells to treat inflammatory disorders encompassing those recited in claim 16 and taught by the prior art at the time the invention was made.     

      The present case concerns essentially the identical issue of law based on the same prior art / factual basis and analysis of record and affirmed by the PTAB.

     The PTAB Decision on Appeal No. 2020-000370, USSN 13/494,398 mailed 09/25/2020, is incorporated into the obviousness rejection. 

     

     
     Given the availability of the anti-PSGL-1 antibody 15A7 taught by Lin et al., including its reliance upon inducing cell death as its mode action in modulating T cell mediated immune responses,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-PSGL-1 antibodies, including the 15A7 antibody, with the known modification of human therapeutic antibodies having the human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors for the treatment of various diseases, as taught by Lin et al. at the time the invention was made in designing such therapeutic anti-PSGL-1 antibodies that rely upon inducing cell death of activated T cells to treat inflammatory disorders encompassing those recited in claim 16 and taught by the prior art at the time the invention was made.    
    
     A person of ordinary skill in the art at the time the invention was made would have been motivated by taking the advantages of modifying therapeutic antibodies having the human IgG4 constant region which contains a serine to proline substitution at amino acid residue 228, to decrease undesirable binding to complement or Fcγ receptors for the treatment of various diseases, including inflammatory disorders, including those recited in claims 16, as taught by Lin et al. at the time the invention was made.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

6.  No claim allowed.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 7, 2022